Citation Nr: 1453371	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-23 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for additional disability of the left knee claimed to be the result of treatment received at the Department of Veterans Affairs Medical Center in Louisville, Kentucky.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from September 1961 to August 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In June 2012, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2014).  The opinion, dated in August 2012 and three addendum reports dated in May 2013, January 2014, and July 2014 were associated with the other evidence in the claims file for consideration.  As required by statute and regulation, the Board provided the Veteran and his representative copies of these reports and gave them time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2014).  In response, the Veteran's representative submitted a statement in support of the Veteran's claim in August 2013.  The Veteran submitted additional statement in July 2013 and September 2014.  The case is ready for appellate consideration.  


The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The Veteran did not incur additional disability of the left knee, classified as status post infected total left knee replacement after patellar tendon rupture and fixation with residual loss of knee joint range of motion and chronic pain, as a result of VA medical treatment with status post infection following surgeries.  


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left knee as the result of VA surgery and treatment is not warranted.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.361, 17.32 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence in November 2006, September 2007, January 2008), and specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to the benefit sought, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, VHA opinion with three addendum reports, and testimony and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for additional disability of the left knee claimed to be the result of treatment received at the VAMC in Louisville, Kentucky.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Background and Criteria

The Veteran contends that he is entitled to compensation due to the negligence or the lack of care of VA when he underwent a total left arthroplasty in December 2006 with additional surgery in January 2007 and developed a knee infection at the VAMC in Louisville, Kentucky.  Specifically, as noted in his July 2013 statement, he argues that there are notes in the claims file that are false.  For example, he did not return to the gym and never started walking as evidenced by the fact that he has been in a wheelchair since the knee was replaced the second time after the fall.  The VA examiner at the time never actually examined the knee or touched him in the six months that he was treated there.  The private physician found the infection immediately and sent him back to VA and they simply followed the private doctor's instructions.  He said that a VA physician told him he was sorry that this happened and that there was something wrong.  His treating VA physician retired soon thereafter.  His primary argument is that he is still wheel chair bound since his leg wouldn't rehab because of the scar tissue from the six operations that he underwent between July 2007 and February 2009.  He argues that he is the victim of a VA doctor reporting information to cover up for his negligent care.  His daughter submitted a corroborating statement as to these contentions in May 2014.  

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013), if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2014).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c) and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d) (2014).   

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.  

Of record is the Board's June 2012 VHA request.  At that time, the Board requested an expert opinion as to whether there was a delay in diagnosing a post-operative infection of the Veteran's left knee, whether such delay resulted in additional disability, whether any such delay was due to fault on the part of VA, and whether the timing of diagnosis of the infection was an event not reasonably foreseeable.  Additionally, the Board required an expert opinion as to whether the infection itself resulted in additional disability, whether the infection itself was due to fault on the part of VA or whether the infection itself was an event not reasonably foreseeable.  

The summarization of the medical evidence provided to the expert included the following:  

At a VAMC Dr. P.B. performed a left total knee replacement arthroplasty on December 5, 2006, in treatment of the Veteran's end stage osteoarthritis.  The Veteran was discharged from inpatient treatment on December 11, 2006.  He fell on January 4, 2007, resulting in a left patella tendon rupture.  He was brought to a VAMC by ambulance.  On January 5, 2007, Dr. S.K. performed a left patella tendon repair at the VAMC.  The Veteran was discharged to Hillcreek Manor Nursing Home on January 8, 2007.  There are VA surgery attending notes, telephone consultation notes, and/or community care notes after that discharge.  

June 29, 2007 treatment notes from Louisville Bone & Joint Specialists, PSC, document that the Veteran was seen for a second opinion regarding his left knee.  After interaction with the VAMC and a discussion of clinical laboratory results and radiology studies, it was the opinion of Dr. B.R. that the Veteran either was having slow healing with erythema following his January surgery or had a smoldering infection.  He provided a letter to this effect to Dr. P.B. at the Louisville VAMC.  

On July 17, 2007, Dr. P.B. performed an arthrotomy, removal of all implants, debridement, and insertion of antibiotic spacer in treatment of an infected left total knee replacement, status post repair of patellar tendon postoperatively.  On November 7, 2007, Dr. R.B. performed a removal of prosthesis of antibiotic-loaded cement, irrigation, and debridement, and insertion of articulating prosthesis with antibiotic-loaded acrylic cement in treatment of what the operation report describes as "infected right total knee with antibiotic spacer in place."  It appears to the Board that the reference to the "right" knee is a clerical error; and that the infected knee was the left knee, not the right knee.  On February 6, 2008, Dr. R.B. performed a repeat irrigation and debridement of left knee, removal of spacer, and reinsertion of prosthesis of antibiotic-loaded acrylic cement, two-piece spacer, in treatment of failed left total knee arthroplasty with infection, status post antibiotic spacer placement.  These surgeries were performed at a VAMC.  

VA treatment notes in 2008 document treatment for methicillin-resistant Staphylococcus epidermis (MRSE).  Notes from July 2008 document that the Veteran had a left knee tap three weeks earlier by a Dr. B. - identified in the treatment records as a private provider.  Treatment notes from October 2008 document that the Veteran had surgery on or about September 30, 2008, at Jewish Hospital, performed by a "Dr. R[ ]" and that he currently had a spacer in place.  Evidently this is Dr. R.B.  The assessment in those October 2008 notes states "MSRE left knee osteomyelitis with antibiotic spacer."  Notes from December 2008 state that the Veteran had surgery in September at "Baptist" and that physicians were again unable to replace the knee because of infection.  

November 2008 VA treatment notes indicate a plan for possible knee fusion by "Dr. R[ ]."  Notes from the following month document a plan for January 2009 knee fusion at a private hospital.  

Treatment notes from Louisville Bone & Joint Specialists, PSC document that the Veteran was scheduled for a knee revision for February 2, 2009.  There is an operation note dated that date indicating that RBB (evidently Dr. R.B.) performed a left knee revision including removal of an antibiotic spacer on that date.  March 2009 notes from Louisville Bone & Joint Specialists, PSC document that six weeks post revision the Veteran was doing "OK."  Assessment was left knee revision, stable.  The last notes from the Louisville Bone & Joint Specialists are from January 25, 2010 and indicate that he had a well-functioning left total knee.  VA treatment notes from April 2010 include his report of throbbing left knee pain, all day.  

It was further noted that it was the Veteran's contention that VA was at fault in not timely diagnosing his left knee infection, that the failure to timely diagnose the condition between January 2009 and June 29, 2009 resulted in additional disability.  

In an August 2012 response, the VHA physician, P.A., M.D., F.A.C.S., Chief, Orthopedic Service at the New York Harbour Health Care System, noted that he was asked to render an opinion regarding the Veteran's treatment following total left knee arthroplasty surgery in December 5, 2006, with subsequent knee infection and additional surgery on January 5, 2007.  

The examiner noted that his review of the record showed that the Veteran underwent left total knee replacement on December, 5 2006.  The operation and the postoperative course appeared to have been uneventful.  On January 4, 2007, the Veteran fell and sustained a left patella tendon rupture.  Repair of the patellar fracture was performed on January 5, 2007.  Postoperative notes indicate that the Veteran was discharged in satisfactory condition to a private nursing home on January 8, 2007. 

As noted by the attending surgeon upon record dated January 18, 2007, 13 days post-surgery, the wound was healed, the staples were out, and the patient was ambulating.  On February 22, 2007, the attending surgeon noted two small non-indurated fluctuant areas in the operative wound.  X-rays of the knee showed that the wire used to repair the patellar ligament were intact.  The attending surgeon aspirated the area for culture and sensitivity.  On March 15, 2007, the attending surgeon observed that the area of previous drainage was healed over, and that the culture grew Staph epidermidis.  An orthopedic note on April 12, 2007, by the physician's assistant report showed slow but steady improvement.  There was warmth but no erythema.  X-rays were unchanged.  Additional note by the physician's assistant on May 7, 2007, indicated that the Veteran felt well upon discharge from the nursing home.  Two weeks prior to the visit, he started going to the gym and increased his walking, but the knee started to swell.  The swelling, however, was decreasing.  On July 9, 2007, the attending physician noted persistent pain, slight warmth, and increased C-reactive protein (CRP) indicating a probably infectious process.  On July 12, 2007, the cultures grew Staph epidermidis, and the attending surgeon indicated the need for removal of the prosthesis and a placement of an antibiotic spacer.  

The VHA expert provided answers to the following numbered questions.  

1.  Whether it is at least as likely as not (a 50 percent or greater probability) that VA's surgical treatment on January 7, 2007, to repair the Veteran's left patellar tendon rupture, post-December left knee arthroplasty, caused additional disability, including due to infection.  

In response, the VHA expert opined that it was not at least as likely as not that the VA's surgical treatment on January 7, 2007, including the resulting infection, caused additional disability for the Veteran.  

2.  Whether it is at least as likely as not (a 50 percent or greater probability) that the surgical treatment on January 7, 2007, involved carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA; that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without the Veteran's informed consent.  

The VHA expert found that it was not at least as likely as not that the surgical treatment on January 7, 2007, involved carelessness, negligence, lack of proper care that would be expected of a reasonable health care provider, or that VA furnished the care without the Veteran's informed consent.  

3.  Whether it is at least as likely as not (a 50 percent or greater probability) that the infection following the January 7, 2007, VA surgical treatment was an event not reasonably foreseeable; whether the infection was an event not reasonably foreseeable is to be determined by what a reasonable healthcare professional would have foreseen.  

The VHA response was that it was not at least as likely as not that the infection following the January 7, 2007, surgical treatment was an event not reasonably foreseeable.  

4.  Whether it is at least as likely as not (a 50 percent or greater probability) that the infection tentatively diagnosed on June 29, 2007 caused additional disability because it was not diagnosed earlier than June 29, 2007.  

The VHA expert's opinion was that it was not at least as likely as not that the infection tentatively diagnosed on June 29, 2007, caused additional disability because it was not diagnosed earlier than June 29, 2007.  

5.  Whether it is at least as likely as not (a 50 percent or greater probability) that the infection that developed following the January 7, 2007 surgery was not diagnosed earlier than June 29, 2007, because of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA; and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without the Veteran's informed consent.  

It was the expert's opinion that it was not at least as likely as not that the infection that developed following the January 7, 2007, surgery was not diagnosed earlier than June 29, 2007, because of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA; that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without the Veteran's informed consent.  

6.  Whether it is at least as likely as not (a 50 percent or greater probability) that the infection following the January 7, 2007, VA surgical treatment was not diagnosed earlier than June 29, 2007, was an event not reasonably foreseeable.  Whether the infection was an event not reasonably foreseeable is to be determined by what a reasonable healthcare professional would have foreseen.  

In response, the expert opined that it was not at least as likely as not that the infection following the January, 7, 2007, VA surgical treatment was not diagnosed earlier than June 29, 2007, was an event not reasonably foreseeable.  

The VHA expert stated that it was his opinion that the orthopedic surgeon exercised a reasonable judgment in his decision not to proceed with a knee revision at the time of knee aspiration on March 15, 2007.  He added that a knee revision at that stage, in the presence of a recent patellar ligament tear, could have been disastrous.  The subsequent clinical course indicated that the suspicious areas healed and did not warrant further investigation.  He noted that the Veteran functioned reasonably well, to the point that he was able to initiate activities in the gym which indicated that the infection was of a low grade, including at the time of evaluation on June 29, 2007.  He concluded that there was no evidence in the orthopedic literature that a low grade infection with six month duration or more made subsequent revisions more difficult or created the need for them to be repeated.  

The Board reviewed the expert's August 2012 response and determined that additional medical explanation was necessary as to each of the questions above.  Specifically, it was determined, for example, that the physician did not provide adequate reasons and bases for his opinion or that he did not discuss whether the infection was an event not reasonably foreseeable following the 2007 surgery.  The Board's addendum request was made in March 2013.  

In a May 2013 addendum to the August 2012 report, VHA expert, P.A., M.D., provided the following in response. 

With respect to question one, I believe the question pertains to the repair of left patella tendon rupture [performed by Dr. S.K. on January 5, 2007].  The rationale for my opinion was that the surgery for repair of left patella tendon rupture was medically necessary, the surgery was properly performed and the development of the subsequent infection was not due to any negligence in performing the operative procedure.  It can be debated whether the resulting prosthetic infection was related to the original knee replacement or due to the operation of January 2007 but such debate would be speculative.  

With respect to question two, the rationale for my opinion was that the surgery for repair of the left patella tendon was indicated, the surgery was properly performed and the consent of the surgery was properly obtained.  The subsequent treatment on February 22, 2007, was properly performed, the wound healed over.  By April 12, 2007, the physician's assistant reported steady improvement.  In my opinion, it was reasonable on the part of the VA to assume that the findings did not represent a deep infection and that no further action to treat the infection was indicated.  

With respect to question three, the rationale for my opinion is that the fluctuant area diagnosed on February 22, 2007 healed by itself without antibiotic or any further treatment.  A reasonable health care provider would not have foreseen the development of a deep knee infection following the January 2007 VA surgical treatment.  

With respect to question four, the fact D.A. required repeat revisions and repeat antibiotic treatment was due to the nature of D.A.'s particular infection (Staph epidermidis) and not due to the delay in diagnosis.  There is no evidence in the orthopedic literature that the delay of six month duration of a low grade infection leads to such repeat surgeries.  

With respect to question five, I did not find any intervention between March 15, 2007 and June 2007 that would have required the Veteran's informed consent.  According to the note of May 7, 2007, the Veteran felt well to the point that he started exercises in the gym.  After the Veteran increased his walking the knee swelled but according to him the swelling was decreasing.  I do not believe there was an indication to perform intervention that would have required informed consent.  

With respect to question six, starting with the symptoms that developed in June 2007, the nonVA physician who was consulted by the Veteran in second opinion recommended appropriate laboratory and radiology studies.  He shared the information with the VA physician.  There continued to be a debate whether there was a smoldering infection versus inflammation.  After appropriate aspiration and after the culture grew Staph epidermidis, the VA physician, on July 12, 2007, appropriately indicated the need for removal of the prosthesis and the placement of an antibiotic spacer.  At no point from January 2007 to the aspiration in July 2007 would a reasonable healthcare professional have reasonably foreseen an infection, especially since the infection was of such low grade nature.  

In November 2013, the Board requested the VHA expert, P.A., M.D., to address the question of whether any current additional disability, if any, did the Veteran have as the result of the low grade infection that was present from January 2007 to July 2007?  

In his January 2014 response, the VHA physician noted that the records showed that the left knee revision was "stable" on March 16, 2009.  On January 2010, the left knee was doing "OK."  The Veteran stated at that time that the left knee was doing better than the right knee that had arthritis.  The physician added that subsequent notes indicated that the Veteran was being treated for chronic venous insufficiency, varicose veins, diabetic neuropathy, and morbid obesity and that he was undergoing a weight loss program.  Based on his review of the record, he opined that as of December 9, 2010, the Veteran did not have any additional disability as a result of the low grade infection that was present from January 2007 to July 2007.  By the time of the last revision, the infection appeared to have been completely eradicated.  He added that the Veteran was correct in stating that the infection necessitated that he undergo multiple subsequent surgical interventions.  An infection caused by Staph epidermidis is hard to diagnoses and also hard to eradicate.  However, the need for multiple revisions was due to the nature of the infection itself, not due to the presence of the infection from January 2007 to July 2007.  

In a final Board request for clarification dated in May 2014, the VHA expert was requested to comment on whether any aspect of the Veteran's treatment, recovery, or subsequent surgical procedures was materially affected by the lack of a diagnosis of an infection until July 2007?  

In his July 2014 response, the VHA expert opined that the delay of a diagnosis of an infection until July 2007 did not materially affect the Veteran's treatment, course of recovery or subsequent surgical procedures.  He added that even if the infection was diagnosed earlier, the treatment would have been the same, i.e., removal of the prosthesis and placement of an antibiotic spacer.  The subsequent reoperations were not the result of a delay in the diagnosis but were the result of the nature of the Staph epidermidis infection.  

The Board also requested the VHA expert to comment on whether the lack of a diagnosis of an infection until July 2007 resulted in any additional disability from such infection, as opposed to a diagnosis in January 2007 (or at any other time)?

The expert's 2014 response was that it was his opinion that the lack of diagnosis until July 2007 did not result in any additional disability, as opposed to diagnosis in January 2007 or at any other time.  He further noted that the record indicated that on May 7, 2007, the Veteran felt well.  When he started going to the gym and increased his walking, the knee started to swell but the swelling was decreasing.  It was not until June 2007 that knee symptoms became sufficiently severe that the knee aspiration was indicated.  

As to whether an earlier diagnosis of an infection would have resulted in a different course of treatment, the expert replied in the negative noting that even if diagnosed earlier, the treatment of the knee infection would have been removal of the prosthesis and placement of an antibiotic spacer.  As to whether an earlier diagnosis of an infection would have precluded the need for further surgical procedures, he also replied in the negative stating that the need for further surgical procedures was not due to the delay in diagnosis but was due to the nature of the infection itself (Staph epidermidis).  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for additional left knee disability, claimed as due to VA lack of proper care/negligence in providing surgery and outpatient treatment beginning with totally left knee arthroplasty in 2006, with additional surgery in 2007, and with status post infection.  

Clearly, the medical questions raised are complex as indicated by the numerous reports requested by the Board to the VHA expert to fully address the Veteran's contentions.  As a result of the 2012 report and its addendums, as summarized above, the record of evidence does not support his assertions.  The record shows instead that the primary complication that the Veteran experienced (a low grade staph infection of the left knee) after initial total left arthroplasty in 2006 with additional second left knee surgery at VA in early 2007 due to intercurring injury, was not a complication that a reasonable health care provider would have foreseen, and it was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  

Moreover, the resulting repeat revisions and repeat antibiotic treatment were due to the nature of the infection and not due to any delay in diagnosis, and no additional left knee disability resulted from the left knee infection.  The VA physician exercised reasonable judgment not to perform knee revision at the time of knee aspiration in March 2007, and informed consent was not an issue through June 2007 in that the Veteran felt well enough following post-surgery to attend exercise at the gym and was also walking with knee swelling decreasing.  The Board notes that this is contradiction to statements made by the Veteran that he has been in a wheelchair ever since the 2007 surgery, but his claim is unsupported by contemporaneous records.  Such reflects that he is an unreliable historian.  

With respect to the symptoms that developed in June 2007, the VA appropriately indicated the need for removal of the prosthesis and placement of an antibiotic spacer.  The expert stated that at no point from January 2007 through July 2007, would a reasonable healthcare professional have reasonably foreseen an infection, particularly since it was of such low grade nature.  The examiner agreed with the Veteran that the left knee infection resulted in his having to undergo multiple subsequent interventions, but he pointed out that this was due to the low grade nature of the infection and not due to the presence of the infection from January through July 2007.  And, as already noted, the lack of diagnosis of the low grade infection until July 2007 did not result in any additional disability, as opposed to diagnosis at any other time.  

The Board finds that the August 2012 VHA clinician's opinions, with consideration of his May 2013, January 2014, and July 2014 addendums, were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There are no competent contrary opinions of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which indicates that additional left knee disability (residuals of a staph infection) was the result of neglect, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA.  Absent such evidence, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for additional disability of the left knee claimed to be the result of treatment received at a VA facility as due to VA lack of proper care/negligence in providing surgeries and post surgeries treatment beginning in 2006, is not warranted.  

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the United States Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report what he has experienced since initial surgery in 2006.  His daughter is also competent to report what she saw that he experienced.  The Board concludes that their lay statements are less than credible as to a clinical relationship between VA care and any residuals of a staph infection of the left knee and his VA surgeries and treatment beginning in December 2006.  Contrary to their assertions, the medical evidence shows instead that a staph infection of the left knee was not a condition that a reasonable health care provider would have foreseen following 2007 surgery (see, e.g., the VHA's May 2013 report).  The medical evidence also shows that residuals of a staph infection of the left knee were not the result of VA lack of proper care/negligence in treating his left knee disability and that no additional left disability resulted therefrom.  The Veteran and his daughter are not competent to offer an opinion regarding any causal relationship between his VA treatment and any current residuals of a staph infection of the left knee.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the record evidence showing no nexus between his VA surgeries and treatment beginning in 2006 and any residuals of a staph infection of the left knee.  

Similarly, although the Veteran suggests that a VA physician indicated that there was negligence in his VA treatment, the Board finds such an assertion to be inconsistent with, and outweighed by, other medical evidence of record, and is therefore not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).  

For all the reasons set forth above, the Board concludes that a preponderance of the evidence is against the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013) for additional disability of the left knee claimed to be the result of treatment received at the VAMC in Louisville, Kentucky.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the left knee is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


